Judgment, Supreme Court, Bronx County (Hansel McGee, J.), entered June 20, 1989, which, inter alia, directed appellant to pay $1,500 in attorney’s fees, unanimously modified, on the law and the facts, so as to vacate the twelfth decretal paragraph, and award Emil M. Sanchez, Esq., the sum of $5,000 as and for services rendered, together with disbursements in the amount of $150, and otherwise affirmed, without costs.
We believe that in view of the services rendered by the attorney for the conservator, his fee should be increased to the extent indicated. Concur—Murphy, P. J., Kupferman, Sullivan, Wallach and Rubin, JJ.